Citation Nr: 1213063	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  99-03 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a head injury including headaches, to include as secondary to macular scar, right eye, atrophic, residuals of injury (a right eye disability). 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran had active military service from October 7, 1952 to December 13, 1952.

This matter comes to the Board of Veterans' Appeals (Board) from an October 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for a head injury.  The issue has been re-characterized to comport with the United States Court of Appeals for Veterans Claims (Court) characterization of it. 

The Veteran testified before a Veterans Law Judge at a Board hearing at the RO in June 2000.  The Veteran and his representative were advised that the Veterans Law Judge who conducted his June 2000 hearing was no longer employed by the Board and that he had the right to another hearing.  The Veteran declined the opportunity for a new hearing in a December 2006 written statement.   

The Board remanded this case in September 2000 for additional development and, in November 2004, denied service connection for residuals of a head injury.  The Veteran subsequently appealed the decision to the Court.  In an Order dated in May 2006, the Court vacated the November 2004 Board decision pertaining to the denial of service connection for residuals of a head injury including headaches, and remanded the case to the Board for readjudication consistent with the accompanying Joint Motion.  The Board, in turn, remanded the case to the RO in December 2006, for additional development.  

In January 2009, the Board again denied service connection for residuals of a head injury including headaches, to include as secondary to residuals of a right eye injury.  The Veteran again appealed the Board's decision to the Court which, in a September 16, 2010 Memorandum Decision, vacated the Board's January 2009 decision that denied service connection for residuals of a head injury including headaches, to include as secondary to the residuals of a right eye injury, and remanded the case to the Board for compliance with the terms of Memorandum Decision.  In compliance with the September 2010 Memorandum Decision, in September 2011, the Board again remanded the Veteran's claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current residuals of a head injury, including headaches, is related to service or caused or aggravated by a service connected right eye disability.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury including headaches, to include as secondary to macular scar, right eye, atrophic, residuals of injury, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The unfavorable rating decision that is the basis of this appeal was issued in October 1998, which was prior to the enactment of the current § 5103(a) notice and assistance requirements in 2000.  When the § 5103(a) requirements were not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Rather, a Veteran has the right to a content complying notice and proper subsequent VA process.  See Id.  A December 2002 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claim was subsequently readjudicated in a March 2003 supplemental statement of the case (SSOC).  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

After exhausting all available means, including contacting the National Personnel Record Center (NPRC) multiple times, the RO found that the Veteran's service treatment records (STRs) were unavailable due to a fire at the NPRC in 1973.  Thus, there is a heightened obligation to assist the Veteran in the development of his case.  O 'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

The Veteran's VA medical treatment records, private treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to determine the nature and etiology of the claimed disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran claims that he suffered a head injury in service during basic training when a lieutenant shoved his boot into his head, which caused his head to knock against the butt of his rifle.  He recalled that he almost blacked out and saw stars.  He sought treatment for his right eye and also suffered from headaches.  He indicates that he continues to suffer from headaches as a result of that injury in service.  Statements in support of the Veteran's claim were received from two acquaintances who stated they had known him for over 50 years, and could attest to his competency and good health prior to entering service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's STRs are unavailable, as they were apparently destroyed by a fire at the NPRC in 1973.  However, sick call reports of record show the Veteran was treated in October and November 1952 at the dispensary and was hospitalized from December 2 to December 4, 1952.  The injury or illness requiring this treatment was not reported.  

Post-service records show that the Veteran was seen at a VA outpatient clinic in May 1973 with a seven to eight month history of dizziness.  He also reported a history of headaches and seeing spots. 

The Veteran was hospitalized at a VA facility in August 1973, for help on the advice of his social worker.  On admission on August 3, 1973, he complained of constant, severe headaches resulting from head injuries received in service.  On physical examination, he related a history of being "stomped on the head while on bivouac in service" for which he went to the hospital and was discharged.  A later assessment on August 6, 1973 shows headaches of undetermined origin.  A separate August 6, 1973, psychology admission note indicated complaints of headaches, backaches, dizziness, and paresthesias.  He reported that he has had such symptoms since injury in service in 1953.  The examiner determined that the Veteran's complaints were representative of individuals with neuropsychological problems or possibly cerebrovascular problems.  The treating clinician suspected that the appellant had an organicity problem- "some experience that was difficult for him to make sense of."  In September 1973, the appellant rendered a history of being kicked in the back of the head with the frontal area being hit by his gun while in service.  He had headaches which he stated occurred everyday.  The treating clinician gave assessments of condition appears secondary to a neuropsychiatric condition and rule out migraine headaches.  

The Veteran was hospitalized at a VA facility from April 1982 to May 1982 with numerous complaints including frontal headaches with associated pressure behind the eyes.  A history of closed head injury in 1952 was noted.  While admitted, a brain scan in April 1982 disclosed significant early arterial flow deficit over the right middle cerebral artery and some calcification of the pineal gland.  It was noted that the brain scan did not reveal any recent lesion.  He underwent an electroencephalogram (EEG) in May 1982 upon complaints of headache and left-sided weakness.  An impression of normal awake EEG was rendered.  A skull series was performed in May 1982 that was interpreted as normal overall.  

The Veteran was admitted to a VA hospital again from September 23, 1982 to September 30, 1982 for numerous complaints including frontal headaches.  A neurological evaluation was conducted in October 1982 and the appellant was noted to have constant headaches.  A history of head trauma in 1952 was indicated.  It was recorded that he had been a boxer in the past.  A computed tomography (CT) scan of the brain in October 1982 was normal. 

The Veteran had continuous complaints of headaches from 1982 through 1994.  Upon complaints of left-sided numbness for three years in April 1984, the Veteran underwent EEG and CT scans that were normal.  VA medical records dated from 1985 to 2001 show diagnoses of tension headaches, muscle contraction headaches, and complaints of headaches associated with blurred vision and intermittent dizziness.  

The Veteran is competent to report observable symptoms such as headaches or pain from suffering a blow to the head.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Given that his STRs are unavailable, that sick call reports show the Veteran was treated in October and November 1952, and that he is service connected for a right eye disability resulting from the same head injury he claims caused his current residuals of a head injury condition, the Board concedes that the Veteran suffered a head injury during service.  The determinative issue is therefore whether his current disability is related to service or is secondary to his service connected right eye disability.  

A VA examination was conducted in January 2003.  The examiner noted a review of the claim file.  The Veteran reported that  approximately 50 years before, during basic training, he was crawling on his stomach on the ground with a rifle held in the crook of both arms when he looked up and was kicked in the head by an officer who yelled a racial slur at him.  He stated that the right side of his head struck the rifle and that he "saw stars" but was not rendered unconscious.  He said that he went to sick call the following day complaining of difficulty with his eye and headache, and that shortly thereafter, he was given a medical discharge.  The Veteran related that he had had recurrent frontal headaches, and had lost vision in the right eye.    

Following a neurological examination, the examiner noted that the Veteran had been hospitalized several times and had had multiple neurological evaluations with respect to headaches.  It was reported that the consensus was that these were muscle contraction or chronic tension headaches.  The examiner related that, as far as it could be ascertained, there was no evidence on examination or subsequent studies to suggest an intracranial injury.  The examiner opined that from the Veteran's description of the injury in service, it was suspected that he sustained a mild concussion which probably caused some headaches initially, however the perpetuation of the headaches over 50 years was more likely due to some other cause.  The examiner stated that she concurred in the diagnosis of chronic tension-type headaches. 

A September 2008 VA examination report notes the Veteran reported that since his head injury in service he has had headaches.  He reported diffuse frontal headaches up to six times a month, but later stated every day.  The headaches were "just a pain" without associated constitutional symptoms.  The examiner noted a review of the claims file, including the Veteran's complaints, treatment, and diagnoses in the record since August 1973.  Following physical and neurologic examinations, the Veteran was given diagnoses of subjective cephalgia of uncertain etiology, less likely than not caused by, or related to, military service or right eye injury in service, and minor head injury; resolved without traumatic brain injury residuals.  The examiner opined that it is unlikely that the minor head injury during service would have any long-term sequelae.  The mechanism of injury did not lend itself to brain injury. 

A VA examination was conducted in October 2011.  The examiner noted a review of the claim file.  The Veteran reported headaches all day long, all over the head, and that he has had them for a long time.  The examiner noted that several medical records indicate that the Veteran complained of headaches with eye pain and other conditions such as a sinus infection and schizophrenic disturbances.  Following a physical and neurological examination, the examiner opined that the medical literature does not support a macular scar as the etiology of headaches, or the aggravator of such events.  It is a clinical impossibility that a macular scar could cause a traumatic brain injury.  

The Veteran claims that he has continually suffered from headaches and other observable symptoms of a head injury from his in-service injury to the present.  As noted above, the Veteran is competent to report symptoms capable of lay observation and a continuity of them following service.  See Layno, supra.  It is conceded that the Veteran suffered a head injury during service.  However, a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran separated from service in 1952, and there is no medical evidence indicating any treatment for, or complaints of, headaches until 1973, which was more than 20 years following separation from service.  Furthermore, the Veteran did not first raise a service connection claim until 1998, which was over 4 decades following discharge.  Indeed, if his symptoms were continuous since active service, it would be reasonably expected that he would have raised his claim sooner.  Thus, for both of these reasons the Board finds that the Veteran is not credible in reporting a continuity of headaches or other symptoms of his in-service head injury from service to the present.  The finding that the Veteran is not credible in his assertions of suffering from headaches from service to the present is not based solely on the absence of medical treatment from service separation in 1952 until 1973 but, rather, for both of the above noted reasons.   

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his residuals of a head injury, including headaches, on a direct or secondary basis.  The Board has considered his claims that he has suffered from headaches from service to the present, and found that although such lay statements are competent, they are not credible.  Thus, although his opinions have been considered, they are outweighed by the medical opinions contained in the January 2003, September 2008, and October 2011 VA examination reports, which clearly show that although the Veteran suffered a head injury during service; that his head injury resolved without residuals; that his current headaches disability is unrelated to that injury; and that his current disability is not caused or aggravated by his service connected right eye disability.  See Jandreau, 492 F.3d at 1372.  Competent medical experts make these opinions and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The preponderance of the evidence is against the claim for residuals of a head injury including headaches, to include as secondary to macular scar, right eye, atrophic, residuals of injury; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for residuals of a head injury including headaches, to include as secondary to macular scar, right eye, atrophic, residuals of injury, is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


